Order filed, October 2, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00547-CV
                                 ____________

                    DEK-M NATIONWIDE, LTD, Appellant

                                         V.

     DAVID HILL D/B/A DOH OIL CO. CASSIE MOSELEY & DAVID
     MOSELEY AND COLORADO COUNTY CENTRAL APPRAISAL
                       DISTRICT, Appellee


                  On Appeal from the 2nd 25th District Court
                          Colorado County, Texas
                        Trial Court Cause No. 23,859


                                      ORDER

      The reporter’s record in this case was due August 26, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Patricia M. Wagner and Lori Schmid, the court reporters, to file
the record in this appeal within 15 days of the date of this order.


                                   PER CURIAM